     Case 2:21-cv-00265-JCM-BNW Document 12
                                         11 Filed 04/09/21
                                                  04/07/21 Page 1 of 2
                                                                     3



 1    Richard C. Gordon
      Nevada Bar No. 9036
 2    Michael Paretti
      Nevada Bar No. 13926
 3    SNELL & WILMER L.L.P.
      3883 Howard Hughes Parkway, Suite 1100
 4    Las Vegas, NV 89169
      Telephone: (702) 784-5200
 5    Facsimile: (702) 784-5252
      Email: rgordon@swlaw.com
 6           mparetti@swlaw.com
 7    Attorneys for Defendant
      Rent-A-Center West, Inc.
 8
 9                                 UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11    SHIRLEY CELCIS,                                  CASE NO.: 2:21-cv-00265-JCM-BNW
12                             Plaintiff,              STIPULATION AND ORDER FOR
                                                       EXTENSION TO RESPOND TO
13    vs.                                              COMPLAINT
14    AARON’S, INC; RENT-A-CENTER                      (SECOND REQUEST)
      WEST, INC,
15
                               Defendants.
16

17             Plaintiff Shirley Celcis (“Celcis”) and Defendant Rent-A-Center West, Inc. (“Rent-A-

18   Center”) (collectively, the “Parties”), by and through their undersigned counsel, for good cause

19   shown, hereby stipulate and agree to extend Rent-A-Center’s deadline to respond to Celcis’

20   Complaint [ECF No. 1] to May 7, 2021, for the following reasons:

21             1.    On February 23, 2021, Celcis served the Complaint and Summons on Rent-A-

22   Center.

23             2.    Rent-A-Center’s Response is currently due April 7, 2021 pursuant to the Stipulation

24   and Order for Extension to Respond to Complaint filed on March 19, 2021 [ECF No. 8].

25             3.    Counsel for Rent-A-Center requires additional time to locate, organize, and review

26   the relevant documents and prepare the appropriate response, including enforcement of the Parties’

27   agreement to arbitrate.

28
     Case 2:21-cv-00265-JCM-BNW Document 12
                                         11 Filed 04/09/21
                                                  04/07/21 Page 2 of 2
                                                                     3



 1            4.      Additionally, the Parties are actively engaged in settlement discussions in hopes of
 2   finding early resolution alternatives that would obviate the need for Rent-A-Center to respond to
 3   the Complaint.
 4            5.      The Parties agreed to the extension requested herein.
 5            6.      This extension request is sought in good faith and is not made for the purpose of
 6   delay.
 7            Therefore, the Parties respectfully request a 30-day extension for Rent-A-Center to respond
 8   to Celcis’ Complaint up to and including May 7, 2021.
 9

10        DATED: April 7, 2021                                DATED: April 7, 2021
11        KRIEGER LAW GROUP, LLC                              SNELL & WILMER L.L.P.
12
      By: /s/ Shawn Miller                               By: /s/ Michael Paretti
13        David Krieger                                      Richard C. Gordon
          Nevada Bar No. 9086                                Nevada Bar No. 9036
14        Shawn Miller                                       Michael Paretti
          Nevada Bar No. 7825                                Nevada Bar No. 13926
15        2850 W. Horizon Ridge Parkway,                     3883 Howard Hughes Parkway
          Suite 200                                          Suite 1100
16        Henderson, Nevada 89052                            Las Vegas, Nevada 89169
17        Attorneys for Plaintiff Shirley Celcis              Attorneys for Defendant Rent-A-Center
                                                              West, Inc.
18

19                                                  ORDER

20            IT IS ORDERED that Rent-A-Center West, Inc. shall respond to Plaintiff’s Complaint on

21   or before May 7, 2021.

22

23                                                  UNITED STATES MAGISTRATE JUDGE
24
                                                                 9 2021
                                                    DATED: April __,
25

26

27

28

                                                      -2-
